DETAILED ACTION
This action is pursuant to the claims filed on March 12, 2018. Claims 21-40 are pending.  A first action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for Provisional Application Number 61/666,095 filed on June 29, 2012.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 29-30, 33-36, 38 and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonn (U.S. PGPub. No. 2009/0295674).
In regards to independent claims 21 & 33 and claims 22-23, 30, 34, 38, 
a feedline (feedline 20 in Fig. 1) configured to couple to a source of energy (generator 14, [0024]);
a radiating portion (radiating portion 18) configured to deliver energy to tissue ([0024]);
a distal end member includes a tapered portion (trocar 25 in Fig. 2) disposed distal to the radiating portion and configured to penetrate tissue ([0043]: trocar 25 is coupled to the radiating portion 18);
an electrically conductive flexible joint (portion of the inner conductor 50 that is soldered for electromechanical contact between the portion 44 and the inner conductor as shown in Fig. 2; note that the inner conductor to some extent is flexible or bendable as a result of the thin size) disposed between and interconnects the feedline and the radiating portion (see Fig. 2), the electrically conductive joint configured to prevent relative movement between the radiating portion and the distal end member (the soldering of the inner conductor 50 with the feedline 20 provides axial spacing between the trocar 25 and the distal portion 44 of the radiating portion 18, [0034])
In regards to claim 24 & 36,  Bonn further discloses an outer jacket surrounding the radiating portion to define a fluid lumen between the outer jacket and the radiating portion ([0043]: cooling jacket 112 defines a first tubular first lumen 120 surrounding the distal portion 44 of the radiating portion 18).
In regards to claim 29 & 35, 
In regards to claim 31 & 39, Bonn further discloses the radiating portion includes a proximal portion (proximal portion 42 in Fig. 3), a distal portion (distal portion 44 in Fig. 3), and a feed gap disposed between the proximal portion and the distal portion (gap 46 in Fig. 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn, and further in view of Brannan (U.S. PGPub. No. 2009/0187180).
In regards to claim 32 & 40, 
Brannon teaches providing a choke (60 in Figs. 2-3) disposed around at least a portion of a feedline (20) in a microwave antenna assembly ([0009]). The choke includes an inner and outer dielectric layers (two dielectric layers 62), and an outer conductive layer (outer conductive layer 64), wherein the outer conductive layer is shorted to the outer conductor of the feedline and the inner dielectric layer extends past the outer conductive layer ([0041]) so that the choke confines the microwave energy from the generator 14 to the radiation portion of the microwave antenna thereby limiting the microwave energy deposition zone length along the feedline ([0042]). Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify the microwave surgical instrument of Bonn and provide a choke around a portion of the feedline as taught by Brannon, thereby arriving at the claimed invention. Doing so limits the microwave energy deposition to the end of the antenna or radiating portion ([0042]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,901,398. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘398 discloses a surgical instrument comprising all the claimed limitations including a feedline, a radiating portion, a distal end member, an electrically conductive flexible joint and spacers (see for example claim 1-19). 
Allowable Subject Matter
Claims 25-28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 37, Bonn fails to disclose a spacer as claimed. Consistent with the allowed claims of U.S. Patent No. 9, 901, 398, there would be no motivation to include a spacer disposed between the distal end member and the radiating portion which is configured to engage the radiation portion to compress the electrically conductive flexible joint. 
Accordingly, claims 26-28 are allowable as being dependent on allowable claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/10/2021